Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Claim 1 limitations of “regulator”, “given set pressure”, and “set pressure of the load sensing control” (please see the 112(b) discussions below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 (please see 112(b) discussion below regarding “regulator”, “given set pressure”, and “set pressure of the load sensing control”).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1, line 26 recites “value” when it is believed this should be --valve--.  
Claim 2, line 9 has two commas between “control” and “and”:



    PNG
    media_image1.png
    275
    952
    media_image1.png
    Greyscale

Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-10 recite “a regulator that performs load sensing control for controlling a delivery flow rate of the hydraulic pump such that a delivery pressure of the hydraulic pump becomes higher than a maximum load pressure of the one or more actuators by a given set pressure”. This is indefinite. Applicant’s specification identifies “12” as the regulator (ex. [028, 029]). However the claim limitation of lines 9-10 of “such that a delivery pressure of the hydraulic pump becomes higher than a maximum load pressure of the one or more actuators by a given set pressure” does not appear to be described as being met by the regulator 12 itself. The specification describes the operation of LS valve 12b of regulator 12 as being balanced between two sensed pressure values (ex. [029], emphasis examiner’s): 
To the LS valve 12b, a target LS differential pressure Pgr that is an output pressure of the prime mover rotational speed detection valve 13 and an LS differential pressure Pls that is an output pressure of the differential pressure reducing valve 11 are introduced, and the LS valve 12b controls the flow control piston 12c such that, when the LS differential pressure Pls is higher than the target LS differential pressure Pgr, the LS valve 12b introduces the fixed pilot pressure Ppi0 to the flow control piston 12c to decrease the delivery flow rate of the main pump 2, and when the LS differential pressure Pls is lower than the target LS differential pressure Pgr, the LS valve 12b discharges hydraulic fluid of the flow control piston 12c to the reservoir to increase the flow rate of the main pump 2.

“…an unloading valve 15 that opens and returns a hydraulic fluid of the hydraulic fluid supply line 5 to the reservoir when a pressure Pl of the hydraulic fluid supply line 5 becomes equal to or higher by a predetermined pressure (a set pressure obtained by adding a target LS differential pressure Pgr hereinafter described and a biasing force of a spring 15a to the maximum load pressure Plmax) than the maximum load pressure Plmax of the plurality of actuators 3a, 3b, 3c, 3d, 3e, 3f, 3g and 3h (namely, controls the pressure Pl of the hydraulic fluid supply line 5 so as not to increase to or higher than the set pressure),…”

However this “set pressure” involves a variable value (“a target LS differential pressure Pgr”, in specification at ex. [026]). Claim 1, lines 11-15, immediately after lines 9-10, also discuss the unloading valve. Are lines 9-10 intended to somehow refer to the unloading valve and not the regulator? Are the drawings/specification accurate to applicant’s intended invention from the original claims? What are the metes and bounds of the “given set pressure”? What are the metes and bounds of the claimed invention?
Claim 1 recites the limitation “the load sensing control" in line 15.  There is insufficient antecedent basis for this limitation in the claim
Claim 1 recites the limitation "the set pressure of the load sensing control" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 line 19 recites in part “lowering the work machine is performed”. This is indefinite. The preamble in line 1 includes “work machine” so there is antecedent basis for this term; however this “work machine” was not introduced or previously described as being able to lower. Line 4 introduced a “work device” which was described as “for moving a work device upwardly and downwardly”. Examiner 
Claim 1, lines 26-34 recite “the regeneration selector value device is configured to control a communication between the accumulator and the hydraulic fluid supply line of the hydraulic pump such that, when the difference between the pressure of the hydraulic fluid supply line of the hydraulic pump and the maximum load pressure is greater than the set pressure of the load sensing control, supply of the hydraulic fluid from the accumulator to the hydraulic fluid supply line of the hydraulic pump is limited, and when the difference between the pressure of the hydraulic fluid supply line of the hydraulic pump and the maximum load pressure is smaller than the set pressure of the load sensing control, supply of the hydraulic fluid from the accumulator to the hydraulic fluid supply line of the hydraulic pump is permitted.”. This is indefinite. Applicant’s specification at [045] identifies the “regeneration selector valve device” as:
In the foregoing, the regeneration selector valve 23, pressure receiving portions 23a and 23b and hydraulic lines 23c and 23d function as a regeneration selector valve device that controls the regeneration flow rate of a hydraulic fluid to be supplied from the accumulator 40 to the hydraulic fluid supply line 5 of the main pump 2.

The claim limitations of the difference between “the pressure of the hydraulic fluid supply line of the hydraulic pump and the maximum load pressure” compared to the “the set pressure of the load sensing control” do not appear to be met by the specification-identified parts 23a-d. At [042], emphasis examiner’s:
At the opposite ends of the regeneration selector valve 23, a pressure receiving portion 23a (first pressure receiving portion) to act in a valve opening direction and a pressure receiving portion 23b (second pressure receiving portion) to act in a valve closing direction are provided, and to the pressure receiving portion 23a, a target LS differential pressure Pgr is introduced though a hydraulic line 23c (first hydraulic line) while, to the pressure receiving portion 23b, an LS differential pressure Pls (pressure of the difference between the pressure P1 of the hydraulic fluid supply line 5 of the main pump 2 and the maximum load pressure Plmax) is introduced through a hydraulic line 23d (second hydraulic line). In this manner, to the opposite ends of the regeneration selector valve 23, the target LS differential pressure Pgr is introduced in a direction in which it acts in a valve opening direction and the LS differential pressure Pls acts in a direction in which it acts in a valve closing direction.

Therefore the claimed “the difference between the pressure of the hydraulic fluid supply line of the hydraulic pump and the maximum load pressure” appears to be met by the “an LS differential pressure Pls” of the specification introduced through line 23d. However the claimed “the set pressure of the load sensing control” is not introduced at the opposite part of valve 23 in line 23c. Line 23c introduces, and valve 23 compares, “a target LS differential pressure Pgr”. This value has been previously identified in the specification as a variable value (ex. [026]), not as a “the set pressure of the load sensing control”, as claimed. This language appears again in Claim 2 and Claim 3, presenting the same issue in interpretation. The specification states “the target LS differential pressure Pgr that is a set pressure for the load sensing control” at [046] but this again references “the target LS differential pressure Pgr” which is described as variable, not set. Are the drawings/specification accurate to applicant’s intended invention from the original claims? What are the metes and bounds of the claimed invention?
	 Claim 5, lines 10-12 recite “a controller configured to determine a target opening area of the second regeneration selector valve based on detection values of the first to fourth sensors and generates a selection common for the second regeneration selector valve”. This is indefinite. “and generates a selection common for the second regeneration selector valve” is non-idiomatic.
	Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsubara et al. (JP 2007170485 A, on applicant’s IDS, machine translation to English accompanies this office action).
Examiner note: Given the indefiniteness of the claims, prior art was applied only as far as the claims were definite and understood. As a large amount of the claim language is indefinite, the prior art could potentially be overcome by clarifying the 112(b) indefiniteness issues highlighted earlier in this action.
 	Regarding Claim 1,
 	A hydraulic drive system for a work machine, comprising: 
 	a variable displacement hydraulic pump (2, Fig. 1); 
 	one or more actuators (3, Figs. 1-2) that are driven by a hydraulic fluid delivered from the hydraulic pump and includes a hydraulic cylinder for moving a work device upwardly and downwardly; 
 	one or more flow control valves (8) that control a flow of hydraulic fluid to be supplied from the hydraulic pump to the one or more actuators; 
 	a regulator (2a) that performs load sensing control for controlling a delivery flow rate of the hydraulic pump; 
 	an unloading valve (17) that opens and returns a hydraulic fluid of a hydraulic fluid supply line of the hydraulic pump to a reservoir; and 
 	a hydraulic energy recovery device that includes an accumulator (6) connected to the hydraulic cylinder and the hydraulic fluid supply line of the hydraulic pump and accumulates a hydraulic fluid returned from the hydraulic cylinder into the accumulator when an operation of lowering the work 
 	wherein the hydraulic energy recovery device includes a regeneration selector valve device (with 24, 25) that controls a regeneration flow rate of a hydraulic fluid to be supplied from the accumulator to the hydraulic fluid supply line of the hydraulic pump; and
  	the regeneration selector value device is configured to control a communication between the accumulator and the hydraulic fluid supply line of the hydraulic pump such that, supply of the hydraulic fluid from the accumulator to the hydraulic fluid supply line of the hydraulic pump is limited (with 24, 25), and, supply of the hydraulic fluid from the accumulator to the hydraulic fluid supply line of the hydraulic pump is permitted (with 24, 25).
Regarding Claim 2,
The hydraulic drive system for a work machine according to claim 1, 
wherein the regeneration selector valve device includes: 
a first regeneration selector valve (25) disposed in a regeneration hydraulic line for supplying a hydraulic fluid from the accumulator to the hydraulic fluid supply line of the hydraulic pump; and 
a selection control device (pilot lines of 25) configured to actuate the first regeneration selector valve to a position to interrupt the regeneration hydraulic line and actuate the first regeneration selector valve to a position to communicate the regeneration hydraulic line.
Regarding Claim 3,
The hydraulic drive system for a work machine according to claim 2, 
wherein the selection control device includes a first pressure receiving portion (for 25) provided at one end of the first regeneration selector valve to act in a valve opening direction, a second pressure receiving portion (for 25) provided at the other end of the first regeneration selector valve to act in a 
Regarding Claim 6,
The hydraulic drive system for a work machine according to claim 1, 
wherein the work machine is a hydraulic excavator (Fig. 2); 
the work device is a front work implement (Fig. 2) of the hydraulic excavator; and 
the hydraulic cylinder for moving the work device upwardly and downwardly is a boom cylinder (Fig. 2) for moving a boom of the front work implement upwardly and downwardly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wada teaches elements of the instant invention including a variable displacement pump, one or more actuators, one of more flow control valves, a regulator, and a hydraulic energy recovery device. Both Ito references teach elements of the instant invention including a variable displacement pump, one or more actuators, one of more flow control valves, a regulator, and a hydraulic energy recovery device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/               Examiner, Art Unit 3745                                                                                                                                                                                         
/F Daniel Lopez/           Primary Examiner, Art Unit 3745